Danforth, J.
This is an action upon a promissory note of which the defendant Marshall is the maker and which Otis Hay-ford indorsed at its inception, it not having been indorsed by the payer. Hence so far as the note shows, though Hayford may be considered as surety from the position of his name upon the note, he is an original promisor, and as to the holder, the two are jointly as well as severally liable and must be treated as joint debtors. Brett v. Marston, 45 Maine, 401; Union Bank v. Willis, 8 Met. 504.
The defence is an agreement entered into by the plaintiff and Hayford by which Hayford upon certain conditions was to be discharged from his liability upon the note. It is claimed that this agreement having discharged Hayford, discharges the defendant also. But the agreement is not under seal and is therefore not a technical release and by well settled law cannot have that effect. McAllester v. Sprague, 34 Maine, 296; Drinkwater v. Jordan, 46 Maine, 432.
It is, however, contended that in fact Marshall signed the note for the benefit of Hayford who had the proceeds, and who by an agreement between themselves, was to pay it, thus making Marshall the surety and'Hayford the principal. It may be conceded that ordinarily when the holder of a note discharges a party thereto he discharges all subsequent parties who might otherwise upon payment have a remedy over. This is clearly so when the order in which the parties are liable appears upon the face of the note and when the discharge is of such a character as to deprive the subsequent parties of their remedy over in case of payment.
In this case néither of these conditions are complied with. By the note itself it appears that Marshall is the prior party. How far parol evidence is admissible to show a relationship existing between the parties the reverse of that shown by the note, -it is not necessary now to decide. It does-not appear that the bank had at the time it took the note any knowledge other than that obtained from the note. But if it had, unless it was a party to the agreement between Marshall and Hayford, it could hardly be bound by it. The contract between the bank and defendant was that of payor and payee of the note. The defendant *83held himself out as maker of the note and he has no reason to complain if the bank treats him as he has treated himself. The defendant had voluntarily signed the note as maker. He had thereby assumed the contract of maker with all its liabilities, to any one who might become the legal holder of the note, and for his indemnity he depended on his agreement with Hayford. Why then should not the bank in the exercise of its own rights do that which in its judgment its interests seem to require inasmuch as by so doing it has violated no contract existing between it and the defendant. These views, whatever might have been the result of some of the earlier decisions, seem to be fully sustained by the later authorities. Story on Bills, § 423, note and cases cited; Commercial Bank v. Cunningham, 24 Pick. 270, 275-6. Thus by virtue of the contract between the bank and those liable upon the note it was the subsequent and not the prior party who was discharged; nor is the agreement to discharge Hayford of such a nature as to effect a discharge of Marshall even if we assume that Hayford is the principal and Marshall the surety. It in express terms reserves all claims against all other parties to the note. To this provision Hayford must be considered as assenting. There is nothing in the contract which prevents the plaintiff from pursuing its remedy against Marshall at any moment after the note becomes payable and Hayford having assented to this his liability to any subsequent party to the note is neither delayed nor discharged. If Marshall pays the note his remedy over is in no respect impaired by this agreement, unless by his own assent. This law is so well settled that it requires no further discussion. 2 Chitty on Cont. (11th ed.) 1155: Story on Bills, § 416; Sohier v. Loring et als. 6 Cush. 537, and cases-cited.
The clause in the contract by which Hayford is not to be pursued by other parties upon the note, cannot and does not purport to have any effect upon Hayford’s liability except as it is assented to by such other parties. If if has Marshall’s assent he is bound by it; if not, his rights remain unimpaired.

Exceptions overruled.

Appleton, C. J., Walton, Barrows, Virgin and Symonds, JJ., concurred.